Appeal by plaintiff (1) from an order of the Supreme Court, Kings County, dated August 22, 1974, which granted defendant Chin’s motion to disqualify plaintiff’s attorney from acting as such attorney, and (2) from so much of a further order of the same court, dated December 3, 1974, as (a) denied the' branch of a motion by plaintiff as sought leave to renew opposition to said motion by defendant Chin and (b) upon reargument, adhered to the original decision. Appeal from order dated August 22, 1974 dismissed as academic. That prder was superseded by the order made on reargument. Order dated December 3, 1974, reversed insofar as appealed from, plaintiff’s motion granted and defendant’s motion denied. Plaintiff is awarded one bill of $20 costs and disbursements against defendant Chin to cover both appeals. Defendant Chin lacked standing to challenge plaintiff’s representation by Brooklyn Legal Services Corporation B (Not-For-Profit Corporation Law, § 114; see, also, Matter of Legal Aid Soc. of Nassau County *942v Samenga, 39 AD2d 912). Rabin, Acting P. J., Hopkins, Brennan and Munder, JJ., concur; Shapiro, J., concurs in result. [78 Mise 2d 1055.]